UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2014 THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, The US economy continued to grow slowly in the first six months of 2014 providing a good environment for the financial markets.Through June 30th, 2014, the S&P 500 and Russell 1000 gained a strong 7.14% and 7.27%, respectively.The Wall Street Fund was up 8.16% in the first six months of 2014. We continue to believe that the equity market is reasonably valued and that further gains will be driven by earnings growth. We believe price-earnings multiple-expansion from current levels would not likely be sustainable over a full market cycle. We continued to find attractive opportunities but have also been harvesting gains as several of the fund’s holdings have appreciated significantly and in our opinion, no longer provide an attractive risk reward profile. The Fund ended the quarter with 41 equity holdings.The top five positions represented 16.3% of net assets.Total net assets for the fund as of June 30th, 2014 were $90 million. For the period 1/1/14 – 6/30/2014: Top 5 Total Contributors Return Contribution NXP Semiconductors 44.09% 1.46% Allergan Inc. 52.45% 1.31% Schlumberger Ltd. 31.98% 0.83% DirecTV 23.04% 0.59% CBRE Group 21.83% 0.56% Bottom 5 Total Contributors Return Contribution Mastercard Inc. -11.81% -0.74% Amazon.com -17.89% -0.45% TJX Companies -16.15% -0.44% AMC Networks -9.72% -0.26% Noble Corp. -14.12% -0.24% Top 5 Holdings Weighting NXP Semiconductors 3.6% Western Digital Corp. 3.4% Blackstone Group 3.3% AutoZone Inc. 3.0% Schlumberger Ltd. 3.0% Sincerely, Timothy Evnin Charles Ryan Portfolio Manager Portfolio Manager Michael Seppelt Portfolio Analyst Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Definitions: The Price to Earnings Ratio is calculated by dividing current price of the stock by the company’s trailing 12 months’ earnings per share. The S&P 500 and Russell 1000 are The Wall Street Fund’s benchmarks. The S&P 500 is a market-capitalization weighted index that includes the 500 most widely held companies chosen with respect to market size, liquidity, and industry. Index results assume the re-investment of all dividends and capital gains and do not reflect the impact of transaction costs. The Russell 1000 Index is a float-adjusted capitalization-weighted index that measures the performance of the large-capitalization sector of the U.S. equity market and includes securities issued by the approximately 1,000 largest issuers in the Russell 3000® Index.The Fund’s holdings will differ from the securities that comprise the indices. It is not possible to invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Diversification does not assure a profit or protect against loss in a declining market. Earnings growth is not representative of the Fund’s future performance. Opinions expressed are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice.Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please see the schedule of investments section in this report for a full listing of the Fund’s holdings. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. 1 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 98.6% Aerospace – 4.3% Precision Castparts Corp. $ United Technologies Corp. Biotechnology – 3.9% Celgene Corp. (a) Gilead Sciences, Inc. (a) Chemicals – 2.6% Celanese Corp. Containers & Packaging – 2.4% Rock-Tenn Co. Diversified – 2.1% 3M Co. Drugs – 2.9% Allergan, Inc. Electrical Equipment – 2.4% Roper Industries, Inc. Energy – 4.5% Chevron Corp. Marathon Oil Corp. Energy Equipment & Services – 3.0% Schlumberger Ltd. (b) Financial Services – 8.5% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services – 1.2% Yum Brands, Inc. Forest Products – 2.5% Weyerhaeuser Co. – REIT Health Care Services – 2.4% UnitedHealth Group, Inc. Industrial Equipment – 2.1% Fastenal Co. Insurance – 2.3% ACE Ltd. (b) Leisure – 4.5% Las Vegas Sands Corp. Polaris Industries, Inc. Media – 6.3% AMC Networks, Inc. – Class A (a) DIRECTV (a) Walt Disney Co. Office Equipment – 5.8% Apple, Inc. Western Digital Corp. Property Management – 2.8% CBRE Group, Inc. – Class A (a) Retail – 2.3% TJX Companies, Inc. Semiconductors – 3.6% NXP Semiconductors NV (a)(b) Services – 3.9% Accenture PLC – Class A (b) Google, Inc. – Class A (a) Google, Inc. – Class C (a) Software – 4.4% Ansys, Inc. (a) Microsoft Corp. Specialty Retail – 10.7% AutoNation, Inc. (a) AutoZone, Inc. (a) Home Depot, Inc. Nike, Inc. – Class B Ralph Lauren Corp. The accompanying notes are an integral part of these financial statements. 2 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 98.6% (continued) Telecommunications – 4.8% American Tower Corp. – REIT $ QUALCOMM, Inc. Transportation – 2.4% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $60,285,929) SHORT-TERM INVESTMENT – 1.5% Money Market Fund – 1.5% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT TERM INVESTMENT (Cost $1,379,607) TOTAL INVESTMENTS (Cost $61,665,536) – 100.1% Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2014. REIT – Real Estate Investment Trust 3 THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) ASSETS: Investments, at value (cost $61,665,536) $ Receivable for fund shares sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Investment advisory fee payable (Note 4) Shareholder servicing fee payable (Note 4) Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized gain on investments TOTAL NET ASSETS $ Shares outstanding (500,000,000 authorized, $0.0001 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the six months ended June 30, 2014 (Unaudited) INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisory fees (Note 4) Shareholder servicing fees (Note 4) Administration and fund accounting fees Professional fees Transfer agent fees and expenses Directors’ fees and expenses Federal and state registration fees Custody fees Insurance expense Reports to shareholders Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investment transactions Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — ) Net realized gain — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $
